Citation Nr: 1720250	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for paresthesias of the upper extremities, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for paresthesias of the lower extremities, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The Board remanded the matters on appeal in November 2014.

The issue of service connection for hypertension, to include as a result of exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No paresthesia of any extremity is related to in-service Agent Orange exposure or to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for paresthesias of the upper extremities, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for paresthesias of the lower extremities, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A.  §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disability in March 2015.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in providing the March 2015 examination, the AOJ substantially complied with the Board's November 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, a number of diseases, including early-onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service to warrant the presumption.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in his June 2013 testimony before the Board, the Veteran asserts that he has upper and lower extremity paresthesias as a result of his in-service exposure to Agent Orange.  He further testified that he began having issues with the numbing and tingling sensation in his hands and in feet shortly after he was discharged from service, in approximately 1971.  He testified that he did not initially seek treatment for this and just dealt with it, and had only sought treatment for such symptoms in the last ten years.

The record reflects that the Veteran served in Vietnam during the Vietnam Era, and is thus presumed to have been exposed to Agent Orange.

Service treatment records reflect no complaints or treatment related to extremity paresthesias.  On June 1970 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the upper and lower extremities, and normal neurologic evaluation.  

On May 1973 VA examination, the Veteran complained of back pain, but no extremity problems.  On examination of the upper and lower extremities, all motions were accomplished without limitation, and there was no atrophy or weakness.  

Numerous VA and private treatment records beginning in June 1998 to the Veteran's September 2009 claim for service connection reflect treatment for numerous complaints and medical problems; however, the only records related to paresthesias of any extremities are private treatment records beginning in 2004 reflecting neurological symptoms related to the spine, for which he had been treated since 2002.  

The Veteran and his wife submitted statements with his September 2009 service connection claim.  The Veteran asserted that he had "numbness and tingling in his hand, fingers, legs and feet."  The Veteran's wife stated that, in her 38 years of marriage to the Veteran, she had witnessed many things wrong with him, but that one "of the most recent" was that "[h]e complains of numbness and tingling in his feet, hands, fingers and legs."  In an April 2010 statement the Veteran's wife asserted that "[h]e ha[d] complained of numbness and tingling in his hands and feet since [she] met him."  In a May 2010 statement, the Veteran asserted that he had had numerous complaints since his time in service, which had "gotten worse as time has gone on," including tingling and numbness in his extremities.  

In an August 2009 letter, Dr. R.S. stated that he had been Veteran's primary care physician for a number of years.  Dr. R.S. listed numerous medical disorders for which the Veteran had been treated, including "paresthesias," and stated that each such disorder was "likely a result of his service 2009 in Vietnam, where[] he was apparently exposed to Agent Orange." 

On March 2015 VA examination, the Veteran reported that in the past year or more he started getting numbness, pain and tingling in his right upper thigh, which then developed in the right hand, and that he now had this in all extremities, with the right side worse than the left and the right hand worst of all.  He stated that the first three digits of the right hand were with moderate pain, numbness and tingling all the time now, that his symptoms in the right leg remained isolated to the anterior thigh, and that his left side extremities were not as severe as the right.

After reviewing the record and examining and interviewing the Veteran, the VA examiner diagnosed polyneuropathy and opined that it was less likely than not that the Veteran's that the condition was related to service, including herbicide exposure.  The examiner noted that no neuropathy condition was documented in the service treatment records or within the first year after service, and that the Veteran himself "state[d] his neuropathy symptoms have only recently developed over the past few years."  The examiner also noted the Veteran's past treatment for radiculopathy related to the back and complaints of bilateral wrist pain, and stated the following:  

In his current complaint he states his first 3 digits of his right hand have the worse numbness, tingling symptoms.  This paints a picture of common clinical carpal Tunnel Syndrome... 

This veteran also has a known long history of Obstructive Sleep Apnea.  Though not common it is known that the deficient oxygenation of the blood due to obstructive sleep apnea (hypoxaemia) can be a risk factor for axonal peripheral neuropathy.

The examiner thus concluded: "The exact cause of this veteran's Neuropathy is not know[n] without his most recent EMG [electromyography].  His recent medical notes point to a most likely cause of radiculopathy, Carpal Tunnel and possible aggravation by Sleep Apnea."

In a March 2015 addendum, the VA examiner noted that the Veteran's most recent, March 2015 EMG results had been received, and that after review of such there was no change to the original opinion.  It was noted that the EMG, which was of the lower extremities, were interpreted as "[e]vidence of length dependent, axonal, peripheral polyneuropathy, chronic and active."

In this case, service connection for upper and lower extremity paresthesias must be denied.  

Initially, the record does not reflect early-onset peripheral neuropathy became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent, and therefore the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not applicable. 

The Board notes the Veteran's and his wife's assertions that his extremity paresthesias or neuropathy manifested shortly after service, but finds them not credible.

In analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony). 

During his June 2013 Board hearing, the Veteran testified that he began having issues with the numbing and tingling sensation in his hands and in feet shortly after he was discharged from service, in approximately 1971, but did not initially seek treatment for this until the most recent ten years.  This assertion conflicts with his statements noted by the March 2015 VA examiner that that the Veteran "state[d] his neuropathy symptoms have only recently developed over the past few years," describing that that in such recent years he started getting numbness, pain and tingling in his right upper thigh, which then developed in the right hand, and that he now had this in all extremities.  The history noted by the VA examiner, moreover, is consistent with the record, which reflects no complaints or findings of extremity neurological problems on May 1973 VA examination, and reflects no complaints of neurological symptoms of any extremity until the 2000s. 

The Board notes the Veteran's wife's April 2010 statement that the Veteran ha[d] complained of numbness and tingling in his hands and feet since [she] met him," but finds it not credible in light of the conflicting statements regarding the onset of his neurological problems given by the Veteran and supported by the record, as discussed above.  Furthermore, the April 2010 statement conflicts with the Veteran's wife's earlier September 2009 statement that that one "of the most recent" of the Veteran's problems since their marriage in 1972 was that "[h]e complains of numbness and tingling in his feet, hands, fingers and legs."  

Also, as no neuropathy or other such neurological disorders have been shown to manifest until many years after the Veteran's service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic diseases are not applicable.   

Furthermore, the weight of the probative evidence is against a finding that any current upper or lower extremity paresthesias are related to the Veteran's in-service Agent Orange exposure.  The Board finds the March 2015 VA examiner's opinion on this matter to be persuasive.  The examiner, after examining and interviewing the Veteran and reviewing the record, identified the Veteran's likely neuropathy and paresthesias problems of the extremities and explained how they were related to other etiologies based on the nature of the disorders and documentation in treatment records, including diagnostic evidence.   The bases of the examiner's rationales are consistent with the extensive medical documentation of record relating to the Veteran's neuropathy or paresthesias complaints.  

The Board notes the August 2009 letter from Dr. R.S. stating that, among the Veteran's other disorders for which he was treated, "paresthesias" was "likely a result of his service 2009 in Vietnam, where[] he was apparently exposed to Agent Orange."  However, the Board finds it to be of little to no probative value, and greatly outweighed by the March 2015 VA examiner's opinion.  Dr. R.S. offered a bare, conclusory opinion with no explanation or discission of why or how any extremity paresthesias was related to Agent Orange exposure; this is particularly relevant in light of the evidence cited by the VA examiner suggesting other etiologies for the Veteran's extremity neuropathy and paresthesias.  

Therefore, preponderance of the evidence is against a finding that paresthesia of any extremity is related to in-service Agent Orange exposure or to service in any other way.  Accordingly, service connection for paresthesias of the upper and lower extremities, to include as a result of exposure to herbicides, must be denied.  


ORDER

Service connection for paresthesias of the upper extremities, to include as a result of exposure to herbicides, is denied.

Service connection for paresthesias of the lower extremities, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran asserts that his current hypertension is the result of his in-service exposure to Agent Orange.

In August 2009, the Veteran submitted a statement from Dr. R.S. indicating that Dr. R.S. had been the Veteran's primary care physician for a number of years.  Dr. R.S. stated that he had treated the Veteran for a number of medical conditions, including hypertension, and that such conditions were likely a result of his service in Vietnam, where he was exposed to Agent Orange.

In March 2015, a VA examiner opined that it was unlikely that the Veteran's hypertension was related to his Agent Orange exposure.  The sole basis of the examiner's opinion was that VA had determined that the available evidence did not at the time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  The examiner noted that this determination by VA was based on exposure to herbicide agents, including the substance commonly known as Agent Orange, for several health effects discussed in the September 29, 2011, National Academy of Sciences (NAS) report titled: Veterans and Agent Orange: Update 2010.

However, a medical nexus opinion finding that a condition is not related to service because the condition is not entitled to presumptive service connection, without any other consideration of direct service connection, has been determined to be inadequate as a matter of law.  An adequate opinion relying on the NAS report, or any such evidence based on statistical analysis, must discuss other relevant factors in a Veteran's particular case such as: whether a medical professional finds studies persuasive; whether there are other risk factors that might be the cause of the condition at issue; and whether the condition has manifested itself in an unusual manner.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the March 2015 examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, to include to the evidence discussed above, as well as any pertinent medical literature, the examiner should answer the following question, providing a complete explanation for any answer or opinion given:

Given the particular circumstances in this case, is it at least as likely as not (i.e. a 50% probability or more) that the Veteran's hypertension is the result of his in-service exposure to Agent Orange?

In explaining his or her opinion, the examiner should note that the fact that the disease in question has not been determined by VA to be associated with Agent Orange exposure is not, in itself, an adequate rationale for an opinion, and that any opinion must be explained in terms of the applicable medical principles.

Any opinion relying in any part on the NAS "Veterans and Agent Orange" report, or any such evidence based on statistical analysis, must discuss other relevant factors in the Veteran's particular case such as: whether the examiner finds any such studies persuasive, and why; whether there are other risk factors that might be the cause of the Veteran's hypertension; whether or not the Veteran's hypertension has manifested itself in an unusual manner; and any other relevant factors specific to the Veteran's case.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


